DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the adhesive layer of line 3 is the adhesive layer of line 7 and if the tape of lines 3 and 4 is the marking tape of line 2.
Claim 1 recites the limitations “the tape” in lines 3 and 4 and "the adhesive layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, it appears that the cross-linked material of line 2 is the cross-linkable material of line 11, but there is no step connecting the two, i.e. no step of heating/applying radiation, etc. to the cross-linkable material to form the cross-linked material.  It is unclear if the conforming layer of thermoplastic of line 10 is the thermoplastic material of line 2 or a different one.  It is unclear how the fibrous layer can comprise a nonwoven and/OR a netting when the claim requires both a non-woven and a netting which are in contact with one another.
Regarding claim 3, it is unclear if the conforming layer of line 2 is the conforming layer of claim 2 or in addition to it.

Regarding claim 5, it is unclear if the netting and nonwoven of this claim are in addition to the netting and non-woven of claim 2 or are the same as those of claim 2.
Regarding claims 9-15, it is unclear if these are method or article claims as they are dependent on claim 1, which is a method, but the preambles state they are articles.  For the purposes of examination, they are considered method claims.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest a method of making or using a marking tape comprising a marking layer made of a cross-lined material, a thermoplastic conforming layer, and an adhesive with a nonwoven embedded in the conforming layer and in contact with the marking layer, a netting embedded in the conforming layer and in contact with the adhesive layer wherein the netting and the nonwoven are separate layers which are in contact with each other.  This effectively requires fiber reinforcement of some type throughout the width of the conforming layer as the netting stretches from the adhesive to where it contact the nonwoven and the nonwoven stretches from there to the marking layer.  While Haunschild et al.(US Patent 5,9821,033) does suggest laminating a nonwoven and a scrim, the reference does not disclose the nonwoven on the top facing the marking layer or that any fibrous layer is in contact with the marking layer.  The reference clearly shows the fiber layer spaced from the interface with the layer above it.(Figure 2)  While Eigenmann(US Patent 4,146,635) discloses a fiber layer between a plastic layer and a marking layer, there is no reason to extend the fiber layer of Haunschild across the entire width .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746